                            1
                            2
                            3
                            4
                            5
                                                                                                        JS-6
                            6
                            7
                            8                                 UNITED STATES DISTRICT COURT
                            9                          CENTRAL DISTRICT OF CALIFORNIA
                            10
                                 MIKA MICHAELS, individually,                Case No.: 2:19-cv-05651 JFW-MAA
                            11
Kaye, Rose & Partners LLP




                                                 Plaintiff,                  IN ADMIRALTY
                            12
                                        v.                                   ORDER FOR DISMISSAL WITH
                            13                                               PREJUDICE AND VACATING
                                 M/Y CLUELESS, Its Engines,                  ORDER AND WARRANT FOR
                            14   Machinery, Appurtenances, etc., in          ARREST OF THE M/Y
                                 rem, and KEVIN MICHAELS,                    CLUELESS, IN REM
                            15   individually, in personam,
                            16                   Defendants.
                            17
                            18
                                       Based on the STIPULATION FOR DISMISSAL WITH PREJUDICE
                            19
                                 OF ENTIRE ACTION AND FOR ORDER VACATING ORDER AND
                            20
                                 WARRANT FOR ARREST OF THE M/Y CLUELESS, IN REM filed by
                            21
                                 the parties via their respective counsel of record, and good cause appearing
                            22
                                 therefore, IT IS ORDERED that:
                            23
                                       (a) This action is hereby dismissed in its entirety and with prejudice, with
                            24
                                             each party to bear its own fees and costs;
                            25
                                       (b) That the Court’s Order [ECF # 15] authorizing the arrest of the M/Y
                            26
                                             CLUELESS, in rem and the Warrant for Arrest of the M/Y
                            27
                                             CLUELESS is hereby vacated, and
                            28
                                                                             1
                                         xxxxxxxxxx ORDER FOR DISMISSAL WITH
                                        [PROPOSED]
                                                      PREJUDICE
                            1         (c) That the M/Y CLUELESS be immediately returned to the custody of
                            2            Kevin Michaels.
                            3
                            4         IT IS SO ORDERED.
                            5
                            6
                                       July 8, 2019
                                 Dated:_____________         _______________________________________
                            7
                            8                                United States District Court Judge

                            9
                            10
                            11
Kaye, Rose & Partners LLP




                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                      2
                                              xxxxxxxxxx ORDER FOR DISMISSAL WITH
                                            [PROPOSED]
                                                           PREJUDICE
